160 F.2d 221 (1946)
McMILLAN et al.
v.
TAYLOR et al.
No. 9254.
United States Court of Appeals District of Columbia.
December 2, 1946.
Mr. Vergil D. McMillan, pro se.
Mr. Francis W. Taylor, pro se.
Before GRONER, Chief Justice, and EDGERTON and WILBUR K. MILLER, Associate Justices.
PER CURIAM.
This is an appeal from an order of the District Court dismissing appellants' complaint. The action was begun by plaintiff as father and next friend of his two infant children. So far as it has any form at all, it may be said to follow that of an action by husband or wife for alienation of affections, and is one of half a dozen actions growing out of the marital difficulties of plaintiff and his wife. Taylor, appellee, was the wife's attorney in some of those actions and and their offshoots.
The lower court dismissed on the ground that such a cause of action is not recognized in the law.
This we think is correct and, accordingly, we affirm. See Morrow v. Yannantuono, 152 Misc. 134, 273 N.Y.S. 912; and see also our memo. of July 31, 1946, 160 F.2d 217, on another phase of this action.
Affirmed.